FILED
                            NOT FOR PUBLICATION                             JUN 21 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



LONI VLASIS,                                     No. 09-55794

              Plaintiff - Appellant,             D.C. No. 3:08-cv-00890-DMS-
                                                 BLM
  v.

MICHAEL J. ASTRUE, Commissioner of               MEMORANDUM *
Social Security,

              Defendant - Appellee.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Dana M. Sabraw, District Judge, Presiding

                       Argued and Submitted June 11, 2010
                              Pasadena, California

Before: TROTT and W. FLETCHER, Circuit Judges, and MAHAN, District
Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable James C. Mahan, United States District Judge for the
District of Nevada, sitting by designation.
      Loni Vlasis appeals the district court’s grant of the government’s motion for

summary judgment on her claim that the administrative law judge (“ALJ”)

improperly denied her application for disability benefits under Title XVI of the

Social Security Act. We reverse and remand for an award of benefits.

      Both of Vlasis’s treating physicians opined that she was markedly limited in

her ability to complete a normal workweek, to get along with coworkers, to

respond appropriately to changes in the work setting, and to perform activities

within a schedule. Therefore, the ALJ had to provide specific and legitimate

reasons, supported by substantial evidence, for discounting those opinions. See

Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995). Contrary to the ALJ’s decision,

the opinions of Dr. Buchert and Dr. Donnelly were not sufficiently rebutted by the

testifying medical expert. The medical expert’s paper review of the doctors’

treatment notes fails to overcome the significant weight this court affords to those

medical professionals who see the patient on a regular basis and can thus more

accurately determine the patient’s work limitations.

      We have discretion whether to remand the case for additional evidence or to

award benefits. Swenson v. Sullivan, 876 F.2d 683, 689 (9th Cir. 1989). The

vocational expert testified that the limitations described by the treating physicians

would render Vlasis incapable of performing any work. Therefore, there are no


                                           2
outstanding issues to be resolved that would preclude us from making a disability

determination. Because the treating physicians’ opinions in this case are

controlling, we reverse and remand for an award of benefits.

REVERSED and REMANDED.




                                         3